Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 23 is pending in the application.

Drawings
The drawings are objected to because drawing does comprise figure 15F as described in the specification (see para. [0041]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 23 is objected to because of the following informalities:  
In the limitation, “execution on one or more of the hand-held devices in the first plurality to implement a method of providing alarm-generating information,” the “first plurality” should be amended to “the first plurality of hand-held devices” to clearly identify claimed subject matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following limitation renders the claim indefinite (emphasis noted)
the first organization comprises one or more persons who are members of a first group in the first organization and are users of the network, but who (i) are not members of the second organization and ii) do not perform said at least one function or type of response which is distinctly different from all functions and all types of responses performed by the first organization

	The limitation discloses that the members of the first organization do not perform a function or type of response which is distinct from all functions and all types of the responses performed by the first organization.  Since the members of the first organization do not perform the function or type of response performed by the first organization, it is unclear what function or type of response is performed by the first organization.  It is unclear if the members of the first organization perform any function or response.
	The claim recites, “selectively communicating with each in a first plurality of hand-held devices.”  It is not clear which element “with each” is referring to in the claim.  
	The claim recites, “selectively communicating with each in a second plurality of hand-held devices.” It is not clear which element “with each” is referring to in the claim.  



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rauner US Patent Publication No. 2014/0364081 (“Rauner”) in view of Lin et al. US Patent Publication No. 2007/0201627 (“Lin”).

Regarding claim 23, Rauner teaches a communications system which communicates alarm information between a first organization (para. [0040] target group…e.g., all individuals registered to be located at a specific geographic location (e.g. all students, faculty, staff, etc. at a university or college campus; all workers at a work location or office building...)) and one or more persons in a second organization (para. [0049] response units can include local police departments, fire departments, local emergency response teams.  para. [0050] level response units), via a shared network, in response to an alarm situation in the first organization where each organization performs at least one function or type of response distinctly different from all functions and types of responses performed by the other organization and the first organization comprises one or more persons who are members of a first group in the first organization and are users of the network, but who (i) are not members of the second organization and (ii) do not perform said at least one function or type of response which is distinctly different from all functions and all types of responses performed by the first organization and (iii) do not otherwise have any association with the second organization (para. [0040] remote computing devices associated with individuals of a target group. para. [0047] remote computing devices 102, 103, and 104 can be smart devices.  para. [0040] target group, e.g., all individuals registered to be located at a specific geographic location (e.g. all students, faculty, staff, etc. at a university or college campus; all workers at a work location or office building...)); and 
first level response units can include local police departments, fire departments, local emergency response teams.  para. [0050] second level response units can be groups that are responsible for making decision, units 106 can include government officials, agencies), the system comprising: 
a computer system having a processor, memory, and storage for a data base (fig. 1. see emergency response computer system 101), the computer system connected to the network for: (i) selectively communicating with each in a first plurality of hand-held devices in a client-server relationship specific to the first organization and assigned to a person in the first group in the first organization (para. [0133] send emergency messages to individuals of a target group.  Note: The group is able to send trigger messages to the server and receive emergency messages from the server), and (ii) selectively communicating with each in a second plurality of hand-held devices in a client-server relationship specific to the second organization and assigned to a person in the second group in the second organization (para. [0024] determining a level of response…. notify the first response unit if the level of response is the first level of response.  para. [0124] images or videos… attached to or embedded in the notifications that are communicated to the first and second level response units.  para. [0159] live video feed… to emergency response units.  para. [0182] provide information about the structure.  Note: The response units are identified by level of response and receive additional information regarding the emergencies); 
a first non-transitory computer-readable medium having computer instructions stored thereon for execution on one or more of the hand-held devices in the first plurality to implement a method of providing alarm-generating information, and communicating the alarm information, in response to the alarm situation, over the shared network, wherein a first of the devices in the first plurality of hand-held devices executes instructions that send a “message” to the processor (fig. 1. remote computing device 102-104.  para. [0042] user activates emergency communication module on remote device and provides a text.., module obtains location information for the user and sends message content and location information.  para. [0056] send an emergency trigger message and the location information to device communications module 151) whereby the processor causes the computer system to alter a value of data under the control of the computer system and send a notification of the alarm situation to one or more persons in the second group of the second organization via one or more of the devices in the second plurality of hand-held devices (para. [0066] processing module 152… can be configured to processor one or more emergency trigger messages.  para. [0075] module 155 can enter mass event warning into a message log, capture data for report generation to first level response units 105 and/or second level response units 106.  para. [0134] module 155 can send an emergency message to individuals of a target group located within the selected geographic area of interest); and 
a second non-transitory computer-readable medium having computer instructions stored thereon for execution in the processor of the computer system to implement a method of responding to the alarm situation by altering the value of the data in the memory or storage location under the control of the computer processor and associated with the first of the devices in the first plurality of hand-held devices to indicate to one or more persons in the second group of the second organization via one or more devices in the second plurality of devices (i) that an alarm situation has occurred; or (ii) that at least one in the first plurality of hand-held devices in the first organization has communicated the alarm situation; or (iii) an identification of the first of the devices of the first plurality of hand-held devices or the person the first of the devices of the first plurality of hand-held devices is assigned to, or (iv) location of the first of the devices in the first plurality of hand-held devices (para. [0066] processing module 152… can be configured to processor one or more emergency trigger messages.  notification module 155 sends emergency alerts one or more target groups including units of the emergency.  para. [0075] module 155 can enter mass event warning into a message log and transmits subscriber emails designated for receipt of emergency messages.  module 155 can capture data for report generation to first level response units 105 and/or second level response units 106.  para. [0123] response module 154 can instruct device communications module 151 to notify first level response units 105 and second level response units 106 of the emergency).

Rauner discloses sending a trigger message that causes the sending of alerts but does not expressly teach the trigger message is a service request.
Lin discloses sending a service request and a processor causing a computer system to alter a value of data under control of the computer system and automatically send a notification of an alarm situation (para. [0007] without requiring users to themselves take active or proactive steps.  para. [0010] SCP includes logic for handling requests for service, SCP130 receives and responds to requests for information.  alert flag is a binary flag to indicate status, “alert on” indicates that request has been made to send an urgent message to a list of recipients.  request has been made to send an urgent message. para. [0021] SCP 130 updates an alert flag 135 to indicate presence of an urgent message).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rauner by implementing Lin’s disclosure of sending a service request and automatically sending a notification.  One of ordinary skill in the art would have been motivated to do so for benefits of enabling the processing of specific requests, automating operations of transmitting messages and ensuring appropriate processing with the sending of the messages (para. [0031]).

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445